DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1-19 are objected to because of the following informalities: 
	Regarding Claims 1-19, the Claims are objected to as not complying with 37 CFR 1.121(c)(2), as the claims are not appropriately struck through, bracketed, and underlined as necessary to show where the amended subject matter is. Further, it is unclear as to which of the other two claim lists submitted is the original document that is being amended. For the purpose of compact prosecution, the Examiner has chosen to enter and consider the amended claims, but the Applicant is put on notice that future claims submitted must comply with 37 CFR 1.121 to be entered. An example of this is the limitation “an ischemia pressure unit in communication with the controller… values of systolic and diastolic pressures” is not present in one of the two original claim documents. 
	Further regarding Claim 7, “wherein the pulse property is pulse rate or…” should be “wherein the pulse property is a pulse rate or …” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "the pulse rate or pulse strength" in Lines 22 and 28.  There is insufficient antecedent basis for this limitation in the claim.
Further, Claim 1 is rejected as being indefinite for the same limitation listed above. It is unclear whether “the pulse rate or pulse strength” is part of the aforementioned pulse property, or if it a separate entity being detected. As one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, Claim 1 is further rejected under U.S.C. 112(b).
Regarding Claims 17 and 18, the claims are rejected as being indefinite. Both Claims 17 and 18 refer to a fourth sensor, but neither Claims, or Claim 1 which they are dependent from, teaches a third sensor. Therefore, the claims are unclear as one of ordinary skill in the art would not be apprised of the scope of the invention as it is unclear what the third sensor is/does. 
Claims 2-19 are rejected based on their dependency to Claim 1. 

Claim Interpretation
As mentioned in the rejections to Claims 17 and 18, there is indefinite/unclear language regarding the third/fourth sensors. At this point in prosecution, the Examiner will be interpreting the Claims as the device having the first and second sensors, and either the third sensor (identified later as a pulse rate/pulse strength sensor) or the fourth sensor (identified later as the lactate sensor). Examiner advises that if the intent is to include all four sensors to make Claim 17 dependent on Claim 16, not Claim 1. 
Further, Claims 15 and 17 define sensors without defining any structural difference between this third/fourth sensor and the first and second sensors, unlike their proceeding Claims 16 and 18. Therefore, under the Broadest Reasonable Interpretation, the Examiner will be interpreting that the 
Finally, Claims 1-19 either refer to or are dependent on claims that refer to a multitude of “predetermined values”. The Examiner is taking the position that under BRI these “predetermined values” can be met by any feedback-style system that discusses a benchmark/sensed parameter value, i.e. if a feedback system discusses a point in time where treatment needs to be stopped/altered. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 20100105993 awarded to Naghavi et al, hereinafter Naghavi. 
	Regarding Claim 1, Naghavi teaches a remote ischemic pre-conditioning system (abstract) comprising: a cuff configured to contract a limb of a subject at a first location (Fig. 3a, Para. 0052, noninvasive cuff 106); an actuator connected to the cuff that, when actuated, causes the cuff to contract about the limb of the subject (Para. 0015, “plurality of releasable compressing elements”); a controller that controls the actuator to operate according to a treatment protocol that includes a plurality of treatment cycles of contracting and releasing the cuff about the limb of the subject (Para. 0051); a first sensor for measuring oxygen saturation level in the blood in the limb (Para. 0061, NIRS sensor 105 “to a second sensor for measuring a pulse property in the limb at a second location (Figs. 5b and 5c, showing placement at/near the hand, Para. 0061, pulse oximeter 107, “107 can monitor changes in blood flow, e.g. pulse); a feedback control unit having a first feedback layer and a second feedback layer (Paras. 0069-0070), the feedback control unit being in communication with the controller and configured to receive the oxygen saturation measurement from the first sensor in the first feedback layer (Para. 0069) and the pulse property from the second sensor in the second feedback layer (Para. 0075); an ischemia pressure unit in communication with the controller and the feedback control unit (Para. 0069); configured to receive value of systolic and diastolic pressures (Para. 0069); wherein the feedback control unit is further configured to: compare the oxygen saturation level to a first predetermined value and signal the controller to operate the actuator to further inflate the cuff if the oxygen saturation level is above the predetermined value; compare the pulse property to a second predetermined value and signal the controller to operate the actuator to further inflate the cuff if the pulse rate or pulse strength is above the predetermined value; wherein the feedback control unit, during reperfusion cycle, is further configured to: compare the oxygen saturation level to a third predetermined value and signal the controller to increase the initial ischemia pressure if the oxygen saturation level is below the predetermined value; compare the pulse property to a fourth predetermined value and signal the controller to increase the initial ischemia pressure if the pulse rate or pulse strength is below the predetermined value (Para. 0068 discusses balancing the changes between occlusion (ischemia) and release (hyperemia) based on sensed parameters, Paras 0069 and 0075 names oxygen levels and pulse properties as these parameters, respectively). 

	Regarding Claim 3, Naghavi teaches the system of Claim 1, wherein the second location is further along the limb than the first location (Fig. 3a showing cuff 106, Figs. 5b and 5c. showing that 

	Regarding Claim 4, Naghavi teaches the system of Claim 3, wherein the second location is further along the limb than the first location (Fig. 3a showing cuff 106, Figs. 5b and 5c. showing that devices connected programmable controller 102, such as pulse oximeter 107, are intended to be used on the hand, lower than cuffs 106). 

	Regarding Claim 5, Naghavi teaches the system of Claim 3, wherein the limb is an arm of the subject (Para. 0015).

	Regarding Claim 6, Naghavi teaches the system of Claim 3, wherein the first location is along the arm of a subject and the second location is on a finger of the subject (Fig. 3a showing cuff 106, Figs. 5b and 5c. showing that devices connected programmable controller 102, such as pulse oximeter 107, are intended to be used on the finger lower than cuffs 106).

	Regarding Claim 7, Naghavi teaches the system of Claim 1, wherein the pulse property is a pulse rate or pulse strength in the limb (Para. 0061, pulse oximeter 107, “107 can monitor changes in blood flow, e.g. pulse). 

	Regarding Claim 8, Naghavi teaches the system of Claim 1, wherein the first sensor is a pulse oximeter (Para. 0075 teaches the usage of a pulse oximeter for oxygen saturation detection as another embodiment for oxygen detection instead of the NIRS sensor).

wherein the first sensor is selected from a group consisting of a near infrared sensor (Para. 0061, NIRS sensor 105 “to measure tissue oxygenation”).

	Regarding Claim 10, Naghavi teaches the system of Claim 1, wherein the second sensor is a pulse oximeter (Para. 0061, pulse oximeter 107, “107 can monitor changes in blood flow, e.g. pulse).

	Regarding Claim 11, Naghavi teaches the system of Claim 1, wherein the second sensor is selected from a group of a photoplethysmographic sensor (Pulse oximeter 107, pulse oximeters are PPG sensors).

	Regarding Claim 12, Naghavi teaches the system of Claim 10, wherein the ischemia pressure unit is configured to continually or intermittently communicate with the controller and the feedback control unit (Para. 0072). 

	Regarding Claim 13, Naghavi teaches the system of Claim 1, wherein the feedback control unit is configured to continually or intermittently communicate with the controller (Para. 0072).
	Regarding Claim 14, Naghavi teaches the system of Claim 1, wherein the system further comprises a sphygnamometer (Para. 0048 discusses the usage of a blood pressure cuff to measure blood pressure. A blood pressure cuff is a sphygnamometer).

	Regarding Claim 15, Naghavi teaches the system of Claim 1, wherein the system further comprises a third sensor (Para. 0060 teaches various other types of parameters to be sensed, and as 

	Regarding Claim 17, Naghavi teaches the system of Claim 1, wherein the system further comprises a fourth sensor (Para. 0070 discusses sensing lactate and using the feedback control method to adjust the device. It is the Examiner’s position that, as lactate cannot be measured using the aforementioned first and second sensors, the system of Naghavi must contain another sensor. Therefore, the claim limitation is met. Should the Applicant disagree, the Examiner has also rejected Claim 15 under U.S.C. 103). 

	Regard Claim 18, Naghavi teaches the system of Claim 17, wherein the fourth sensor is a lactic acid sensor (Para. 0070, as no other sensor listed in document is capable of detecting lactate, it is the Examiner’s position that it inherently requires another, separate sensor) and the feedback control unit is configured to receive lactic acid level from the fourth sensor and compare the lactic acid level to an eighth predetermined value, wherein, if the lactic acid level is further below the predetermined value, the feedback control unit signals the controller to operate the actuator to further inflate the cuff (Para. 0070 discusses the device measuring lactic acid, and switching between ischemia/hyperemia based on the measurement change). 


	Regarding Claim 19, Naghavi teaches a method of performing remote ischemic preconditioning of a subject (abstract), the method comprising: providing the system of Claim 1 (see rejection of Claim 1 above); attaching the cuff about a limb of a subject (Fig. 1); activating the controller to operate according to a treatment protocol that includes a plurality of treatment cycles of contracting and releasing the cuff about the limb of a subject wherein each treatment cycle comprises (Para. 0006): an ischemic duration, during which the controller receives signals from the at least one of the sensors to maintain the cuff contracted about the limb to occlude blood flow through the limb thereby maintaining ischemia, and a reperfusion duration, during which the cuff is maintained in an at least partially relaxed state to allow blood flow through the limb (Para. 0068). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20100105993 awarded to Naghavi et al, hereinafter Naghavi, in view of U.S. Patent Publication 20150190301 awarded to Leschinsky, hereinafter Leschinsky. 
Regarding Claim 2, Naghavi teaches the system of Claim 1, wherein the system uses oxygen saturation and pulse properties to control a feedback device to adjust a device depending on whether or not a person is in ischemia or hyperemia. Naghavi does not teach wherein the initial pressure is determined using the value of systolic pressure or an average value of the systolic and diastolic pressures.
However, in the art of ischemic preconditioning devices, Leschinsky teaches the usage of a systolic pressure to determine an initial ischemia pressure (Para. 0076 discusses the creating of the initial pressure using systolic blood pressure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Naghavi by the process of Leschinsky, i.e. by using Leschinsky’s method of calculating an initial ischemia pressure in the device of Naghavi, for the predictable purpose of using a known technique to improve similar ischemic preconditioning devices in the same way. 

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20100105993 awarded to Naghavi et al, hereinafter Naghavi. 
Regarding Claim 15, Naghavi teaches the system of Claim 1. Naghavi does not explicitly teach an embodiment of a third physical sensor. 
However, Naghavi does explicitly teach the need for sensing the pulse rate of the subject simultaneously with other parameters (Para. 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Naghavi, i.e. by including a third physical sensor, as requiring another separate sensor to detect a signal already detected in combination with another sensor as merely making a device separable is not a patentable distinction (see MPEP 2144.04). 

Regarding Claim 16, Naghavi makes obvious the system of Claim 15, wherein the third sensor is arranged to measure pulse rate of pulse strength in the ischemic limb and the feedback control unit is configured to receive the pulse rate of pulse strength in the ischemic limb from the third sensor and compare the pulse rate or pulse strength to a seventh predetermined value, wherein, if the pulse rate or pulse strength is above the predetermined value, the feedback control unit signals the controller to operate the actuator to further inflate the cuff (Para. 0060 and Para. 0074).

Regarding Claim 17, Naghavi teaches the system of Claim 1. Naghavi does not explicitly teach an embodiment of a fourth physical sensor. 
However, Naghavi does explicitly teach the need for sensing the lactate of the subject simultaneously with other parameters (Para. 0070).


Regarding Claim 18, modified Naghavi makes obvious the system of Claim 17. Naghavi further teaches wherein the fourth sensor is a lactic acid sensor (Para. 0070, as no other sensor listed in document is capable of detecting lactate, it is the Examiner’s position that it inherently requires another, separate sensor) and the feedback control unit is configured to receive lactic acid level from the fourth sensor and compare the lactic acid level to an eighth predetermined value, wherein, if the lactic acid level is further below the predetermined value, the feedback control unit signals the controller to operate the actuator to further inflate the cuff (Para. 0070 discusses the device measuring lactic acid, and switching between ischemia/hyperemia based on the measurement change). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.


/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792